ACCEPTED
                                                                                                         12-15-00177-CV
                                                                                            TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                    8/11/2015 4:52:51 PM
                                                                                                           CATHY LUSK
                                                                                                                  CLERK

                                CAUSE NO. 12-15-00177-CV

                                                                                     FILED IN
                                                                              12th COURT OF APPEALS
                              IN THE COURT OF APPEALS                              TYLER, TEXAS
                                                                              8/11/2015 4:52:51 PM
                                            FOR THE                                CATHY S. LUSK
                                                                                       Clerk

                    TWELFTH COURT OF APPEALS DISTRICT

                                     AT TYLER, TEXAS.


       WALTER BOUNDS and wife, CAROLYN B. BOUNDS, Appellant,

                                                 VS.

JOHN THOMAS PRUD’HOMME, JOSEPH GILBERT PRUD’HOMME,
JOSEPH LYNN PRUD’HOMME, PETER A. BREEN, Individually and as
Successor Trustee of the BREEN FAMILY TRUST, JANET M. SUTRO, SUSAN
E. BREEN, and TERRANCE E. BREEN, individually and d/b/a E. G. AND M.
A. PRUD’HOMME BENEFICIARIES PARTNERSHIP, Appellee.


                      On Appeal from the 1st Judicial District Court
                              of San Augustine County, Texas.
-------------------------------------------------------------------------------------------------------

FIRST MOTION TO EXTEND TIME FOR FILING APPELLANT’S BRIEF

-------------------------------------------------------------------------------------------------------

TO THE SAID HONORABLE COURT OF APPEALS:

       Now come WALTER BOUNDS, and wife, CAROLYN D. BOUNDS, the

Appellants and in the above styled and numbered matter, and JOHN THOMAS

PRUD’HOMME, JOSEPH GILBERT PRUD’HOMME, JOSEPH LYNN
PRUD’HOMME, PETER A. BREEN, Individually and as Successor Trustee of

the BREEN FAMILY TRUST, JANET M. SUTRO, SUSAN E. BREEN, and

TERRANCE E. BREEN, individually and d/b/a E. G. AND M. A.

PRUD’HOMME BENEFICIARIES PARTNERSHIP, the Appellees and Cross

Appellants therein, and move the court for an extension of time within which to

file Appellant’s and Cross Appellants’ briefs herein, and, in support thereof,

would shown the court as follows:

                                         1.

        This motion is made by WALTER BOUNDS, and wife, CAROLYN D.

BOUNDS, the Appellants, and JOHN THOMAS PRUD’HOMME, JOSEPH

GILBERT PRUD’HOMME, JOSEPH LYNN PRUD’HOMME, PETER A.

BREEN, Individually and as Successor Trustee of the BREEN FAMILY TRUST,

JANET M. SUTRO, SUSAN E. BREEN, and TERRANCE E. BREEN,

individually and d/b/a E. G. AND M. A. PRUD’HOMME BENEFICIARIES

PARTNERSHIP, the Appellees and Cross-Appellants, in the above styled and

numbered matter.

                                         2.

        Appellants’ and Cross-Appellants’ briefs are due to be filed on August 24,

2015.

                                         2
                                         3.

      Appellants and Cross-Appellants request a 30 day extension of time for

filing their briefs, thus creating a new due date for filing such brief of September

22, 2015.

                                         3.

      This is the Parties’ first motion for an extension of time within which to

file their briefs.

                                         4.

      An extension of time to file Appellant’s brief is needed because counsel for

Appellant is a sole practitioner and attention to counsel’s calendar leave

insufficient time for counsel to adequately prepare his brief within the time

currently allowed.

                                         5.

      Counsel for Appellants and Appellee and Cross Appellant have conferred

with each other in compliance with TEX. R. APP. P., 10.1(a)(5), and are in

agreement to the granting this motion.

      WHEREFORE, premises considered, Appellants and Cross-Appellants

pray this court to enter its orders extending the time within which Appellants

and Cross-Appellants may file their briefs herein to, and including September

                                         3